     Case 2:18-cv-01578-WBS-CKD Document 33 Filed 07/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHELLE BURKE,                                   No. 2:18-cv-01578-WBS-CKD
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    DR. MICHELE DITOMAS, et al.,
15                       Defendants.
16

17           By order filed April 23, 2020, this court ordered plaintiff to complete and return to the

18   court, within sixty days, the USM-285 form necessary to effect service on defendant Gill. ECF

19   No. 29. That sixty-day period has passed, and plaintiff has not responded in any way to the

20   court’s order.

21           IT IS HEREBY RECOMMENDED that defendant Gill be dismissed from this action

22   without prejudice. See Fed. R. Civ. P. 41(b).

23           These findings and recommendations will be submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

25   after being served with these findings and recommendations, plaintiff may file written objections

26   with the court. The document should be captioned “Objections to Findings and

27   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

28   /////
                                                        1
     Case 2:18-cv-01578-WBS-CKD Document 33 Filed 07/01/20 Page 2 of 2

 1   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 2   Cir. 1991).

 3   Dated: July 1, 2020
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12   12/burk1578.fusm.docx

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
